         Case: 1:21-cv-04467 Document #: 1 Filed: 08/23/21 Page 1 of 7 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 BRENDA BROWN,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 1:21-cv-04467

 I.C. SYSTEM, INC.,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW COMES Plaintiff, BRENDA BROWN (“Plaintiff”), by and through her attorneys,

Consumer Law Partners, LLC, complaining as to the conduct of I.C. SYSTEM, INC.

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant transacts business

within the Northern District of Illinois and the events and/or omissions giving rise to the claims

made in this Complaint occurred within the Northern District of Illinois.

                                              PARTIES



                                                  1
           Case: 1:21-cv-04467 Document #: 1 Filed: 08/23/21 Page 2 of 7 PageID #:2




      4. Plaintiff is a consumer over-the-age of 18 residing in Cook County, Illinois, which is within

the Northern District of Illinois.

      5. Defendant has been in the accounts receivable recovery industry since 1938. 1 Defendant’s

principal office is located at 444 Highway 96 E, Vadnais Heights, Minnesota, and its registered

agent in Illinois is CT Corporation System, located at 208 South LaSalle Street, Suite 814,

Chicago, Illinois 60604. Defendant in the business of collecting consumer debts for others

throughout the country, including in Illinois.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      7.    The instant action stems from Defendant’s attempts to collect upon a medical bill (“subject

debt”) purportedly owed to Dr. Charles A. Beck, Jr., M.D., Ltd. (“Beck”).

      8.    At the time Plaintiff obtained medical services from Beck, Plaintiff was assured that her

expenses would be covered by her health insurance.

      9.    Upon information and belief, Beck failed to properly bill Plaintiff’s health insurance

provider, thus giving rise to the subject debt.

      10. Shortly thereafter, Beck assigned the subject debt to Defendant for collection purposes.

      11. During the summer of 2021, Plaintiff was looking to obtain a new line of credit, so she

accessed her credit report through Experian to ensure that there were no negative accounts

reporting.




1
    https://www.icsystem.com/about-ic-system/

                                                    2
Case: 1:21-cv-04467 Document #: 1 Filed: 08/23/21 Page 3 of 7 PageID #:3
      Case: 1:21-cv-04467 Document #: 1 Filed: 08/23/21 Page 4 of 7 PageID #:4




   18. Frustrated with Defendant’s conduct, Plaintiff spoke with the undersigned counsel

regarding her rights, resulting in expenses.

   19. Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will continue to

attempt to collect payment from her by falsely communicating information regarding the subject

debt to credit reporting agencies, and ultimately cause unwarranted harm to her credit or otherwise

harm her economically.

   20. The erroneous reporting of the subject account paints a false and damaging image of

Plaintiff. Specifically, the inaccurate reporting of the subject debt has had a significant adverse

impact on Plaintiff’s credit rating and creditworthiness because it misleads creditors into believing

that Plaintiff has outstanding accounts that remain unpaid and are acknowledged by Plaintiff.

   21. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,

and has rendered Plaintiff helpless as to her ability to regain a firm foothold on her

creditworthiness, credit standing, and credit capacity.

   22. As a result of the conduct, actions, and inaction of Defendant, Plaintiff has suffered various

types of damages as set forth herein, including specifically, a decreased credit score, an invasion

of privacy, loss of sleep, time and money expended meeting with her attorneys and monitoring her

credit file, and mental and emotional pain and suffering.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   23. Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth herein.

   24. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   25. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.




                                                 4
          Case: 1:21-cv-04467 Document #: 1 Filed: 08/23/21 Page 5 of 7 PageID #:5




      26. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others. Defendant has been a member of the Association of Credit and Collection

Professionals, an association of debt collectors, since 1977. 2

      27. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

             a. Violations of 15 U.S.C § 1692e

      28. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

    false, deceptive, or misleading representation or means in connection with the collection of any

    debt.”

      29. In addition, this section enumerates specific violations, such as:

               “Communicating       or    threatening    to    communicate     to any
               person credit information which is known or which should be known to be
               false, including the failure to communicate that a disputed debt is
               disputed.” 15 U.S.C. § 1692e(8) (emphasis added); and

               “The use of any false representation or deceptive means to collect or
               attempt to collect any debt or to obtain information concerning a
               consumer.” 15 U.S.C. §1692e(10).

      30. Defendant violated 15 U.S.C. §§ 1692e, e(8), and e(10) when it used false and deceptive

means to collect and/or attempt to collect the subject debt. Specifically, it was false and misleading

for Defendant to report the subject debt to Experian in an active collection status, when not only

did Plaintiff not owe the subject debt, but she explicitly disputed the same directly with Defendant.

Yet, Defendant failed to communicate Plaintiff’s dispute to the credit reporting agencies.

Consequently, Defendant knowingly communicated false and incomplete credit information to




2
    https://www.acainternational.org/search#memberdirectory

                                                        5
       Case: 1:21-cv-04467 Document #: 1 Filed: 08/23/21 Page 6 of 7 PageID #:6




Experian, knowing it would affect Plaintiff’s creditworthiness and ultimately force Plaintiff into

making payment on a disputed debt that she did not owe.

        b. Violations of FDCPA § 1692f

   31. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   32. Defendant violated §1692f when it unfairly and unconscionably attempted to collect upon

the subject debt through its credit reporting. Plaintiff did not owe the subject debt, as she was fully

insured as the time she obtained medical services from Beck. Yet, Defendant continued to report

the subject debt as a past due collections account, prompting Plaintiff to dispute the debt directly

with Defendant. In spite of Plaintiff’s efforts, Defendant has continued to unfairly report false

information to the credit bureaus.

   33. Furthermore, Defendant’s conduct is also in violation of 15 U.S.C. § 1681s-2(a)(3) of the

Fair Credit Reporting Act (“FCRA”); and while the FCRA itself does not afford Plaintiff any

private remedies for violations under this provision, Defendant’s willful abuse of the same is

further evidence of its unfair and unconscionable behavior.

   34. As pled in paragraphs 18 through 22, supra, Plaintiff has been harmed and suffered

damages as a result of Defendant’s illegal actions.

       WHEREFORE, Plaintiff, BRENDA BROWN, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned bodies of law;

       b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
          §1692k(a)(2)(A);

       c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
          under 15 U.S.C. §1692k(a)(1);

                                                  6
      Case: 1:21-cv-04467 Document #: 1 Filed: 08/23/21 Page 7 of 7 PageID #:7




      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
         §1692k(a)(3);

      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
         debt, and from further credit reporting of the subject debt; and

      f. Awarding any other relief as this Honorable Court deems just and appropriate.



DATED this 23rd day of August 2021.              Respectfully Submitted,

                                                  /s/ Taxiarchis Hatzidimitriadis
                                                 Taxiarchis Hatzidimitriadis #6319225
                                                 David S. Klain #0066305
                                                 CONSUMER LAW PARTNERS, LLC
                                                 333 N. Michigan Ave., Suite 1300
                                                 Chicago, Illinois 60601
                                                 (267) 422-1000 (phone)
                                                 (267) 422-2000 (fax)
                                                 teddy@consumerlawpartners.com

                                                 Attorney for Plaintiff, Brenda Brown




                                             7
